DETAILED ACTION
Examiner’s amendment
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
2.	The application has been amended to correct the typo as follows:
	In the claims:
	Claim 2, line 12, change “the drain” to --the source--.
	In the specification:
	Change the title to: -- SEMICONDUCTOR DEVICE COMPRISING FIRST AND SECOND INSULATING LAYER EACH HAS A TAPERED SHAPE--.

Allowable Subject Matter
3.	Claims 2-5 are allowed.
4. 	The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein the first insulating layer and the second insulating layer each has a tapered shape, and wherein each of a top surface and a side surface of the first insulating layer, a top surface and a side surface of the second insulating layer, a side surface of the drain electrode layer, a side surface of the drain electrode layer and a top surface of the oxide semiconductor layer is in contact with a third insulating layer while having the characteristics as recited in claim 2.
 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892